     Case 3:21-cr-00952-GPC Document 14 Filed 03/25/21 PageID.38 Page 1 of 1




 1

 2

 3

 4

 5                           UNITED STATES DISTRICT COURT

 6                         SOUTHERN DISTRICT OF CALIFORNIA

 7   UNITED STATES OF AMERICA,                  Case No.   21-cr-00952-GPC
 8                          Plaintiff,          I N F O R M A T I O N
 9         v.                                   Title 21, U.S.C.,
                                                Secs. 952 and 960 - Importation
10   DANIEL RODRIGUEZ,                          of Methamphetamine (Felony)
11                          Defendant.
12        The Acting United States Attorney charges:
13        On or about February 25, 2021, within the Southern District of
14 California, defendant, DANIEL RODRIGUEZ, did knowingly and intentionally

15 import    a   mixture   and   substance   containing    a   detectable   amount   of
16 methamphetamine, a Schedule II Controlled Substance, into the United

17 States from a place outside thereof; in violation of Title 21, United

18 States Code, Sections 952 and 960.

19                 03/24/2021
          DATED: _______________.
20                                           RANDY S. GROSSMAN
                                             Acting United States Attorney
21

22
                                             Kiriaki Grammenidis
23                                           KIRIAKI GRAMMENIDIS
                                             Assistant U.S. Attorney
24

25

26

27

28 KIGR:sc:3/24/2021
